DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is in response to the submission filed 2021-06-21 (herein referred to as the Reply) where claim(s) 39-43, 45-46, 48-55 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §103 - Claim Rejections
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu_919 (US20100159919) in view of Tang_215 (US20100135215), in view of TS 23.401 (NPL: 3GPP TS 23.401 V11.0.0;2011-12), in view of TS 23.216 (NPL: 3GPP TS 23.216 V11.3.0; 2011-12), and further view of Flore_752 (US20080026752)
Claim(s) 39
Wu_919 teaches
	receiving, by a user equipment, at least one user equipment capability inquiry from a network entity; and  network node sends, to the UE, a UE CAPABILITY ENQUIRY message  <para. 0033, 0035; Abstract>.
	in response to receiving the at least one user equipment capability inquiry, transmitting, by the user equipment, to the network entity at least one indication of at least one capability of the user equipment In response to receiving the UE CAPABILITY ENQUIRY, the UE sends the network node a UE CAPABILITY INFORMATION message such as 'UECapabilityInformation' <FIG(s). 5; para. 0033, 0035, 0042; Abstract>.
	wherein the transmitting is performed during an evolved universal terrestrial radio access network (E-UTRAN) attach procedure, In one embodiment the UE capability information is transmitted in an attach procedure. Further, embodiments are applicable to an E-UTRAN environment. Accordingly the attached procedure is considered an E-UTRAN type procedure.  <FIG(s). 5; para. 0005, 0043; Background>.
Wu_919 does not explicitly teach
at least one indication of at least one capability of the user equipment associated with voice over a specified kind of internet protocol connection by providing user equipment capability information including at least one indication of voice over high speed packet access capability
the E-UTRAN attach procedure comprises at least one evolved packet system (EPS) session management message container comprising one or more of at least one: 
request type;
packet data network type;
protocol configuration option; and
ciphered options transfer flag, and 
and 
the E-UTRAN attach procedure further comprises a single radio voice call continuity parameter associated with the transmitted at least one indication of at least one capability of the user equipment, and
the E-UTRAN attach procedure further comprises one or more of: 
key set identifier; and
	voice over high speed packet access indication. 
However in a similar endeavor, Tang_215 teaches
at least one indication of at least one capability of the user equipment associated with a specified kind of internet protocol connection by providing user equipment capability information including at least one indication high speed packet access capability. UE capability indication includes whether UE supports radio high-speed packet data access. For example, a "CS over HSPA/HSPA+ Capability" IE is added into the existing UE Radio Access Capability Extension IE. <FIG(s). 5, 6; para. 0091-0092, 0094-0097, 0099, 0113>.
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919 with the embodiment(s) disclosed by Tang_215. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for bearing CS-domain service data over radio bearer and/or bridge HSPA technology with CS-domain services. See Background and para. 0010.
However in a similar endeavor, TS 23.401 teaches
the E-UTRAN attach procedure comprises at least one evolved packet system (EPS) session management message container comprising one or more of at least one:  <TS 23.401@Section: 5.3.2-5.3.3 >
request type:  Request Type <TS23.401@Section: 5.3.2-5.3.3 >
packet data network type; PDN type < TS23.401@Section: 5.3.2-5.3.3 >
protocol configuration option; and Protocol Configuration Options < TS23.401@Section: 5.3.2-5.3.3 >
ciphered options transfer flag, and Ciphered Options Transfer Flag PDN type < TS23.401@Section: 5.3.2-5.3.3 >
the E-UTRAN attach procedure further comprises a single radio voice call continuity parameter, During the Initial Attach procedure, if the MME supports SRVCC the MME informs the HSS with the UE SRVCC capability. < TS23.401@Section: 5.3.2-5.3.3 >
the E-UTRAN attach procedure further comprises one or more of: 
key set identifier; KSIASME < TS 23.401@ Section: 5.3.2-5.3.3 >
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919 and Tang_215 with the embodiment(s) disclosed by TS 23.401. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP technical specifications and protocols. 
However in a similar endeavor, TS 23.216 teaches
a single radio voice call continuity parameter associated with the transmitted at least one indication of at least one capability of the user equipment SRVCC UE includes the SRVCC capability indication as part of the "UE Network Capability" in the Attach Request message, which is transmitted by the UE during attach request. Note: TS 23.216 incorporates the attach procedures of TS 23.401 (“E-UTRAN attach or emergency attach procedure for 3GPP2 SRVCC UE is performed as defined in TS 23.401 [2] with the following additions:” See reference made in 6.1.1) <TS 23.216 @ Section: 6.1>
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919, Tang_215 and TS 23.401 with the embodiment(s) disclosed by TS 23.216. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP technical specifications and protocols. 
As discussed above Wu_919 in view of Tang_215 an E-UTRAN attach procedure further comprises one or more of an indication and high speed packet access capability but does not disclose particularly a voice over type of high speed packet access indication/capability.
However in a similar endeavor, Flore _752 teaches
a voice over type of high speed packet access indication/capability VoIP for HSPA <FIG(s). 2; para. 0044-0045, 0048-0049, 0058>.
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919, Tang_215, TS 23.401, and TS 23.216 with the embodiment(s) disclosed by Flore _752. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for maintaining call continuity. See para. 0009.
Claim(s) 40, 49
Wu_919 teaches
wherein the transmitting comprises direct notification of the network entity by the user equipment the UE sends the network node a UE CAPABILITY INFORMATION message directly <FIG(s). 5; para. 0033, 0035, 0042; Abstract>.
Claim(s) 41, 50
Wu_919 teaches
	wherein the at least one indication of at least one capability of the user equipment comprises at least one parameter or field indicating the at least one capability of the user equipment.  E-UTRA capability information may be a UECapabilityInformation having the parameters/bit fields for indicating UE capabilities. <FIG(s). 5; para. 0007, 0042>.
Claim(s) 42, 51
Wu_919 teaches
	wherein the at least one user equipment capability inquiry comprises at least one UECapabilityEnquiry indication.  network node sends, to the UE, a UE CAPABILITY ENQUIRY message <para. 0033, 0035; Abstract>.
Claim(s) 43, 52
Wu_919 teaches
	wherein the at least one indication comprises at least one UECapabilityInformation indication.  in response to receiving the UE CAPABILITY ENQUIRY , the UE sends the network node a UE CAPABILITY INFORMATION  message such as 'UECapabilityInformation' <FIG(s). 5; para. 0033, 0035, 0042; Abstract>.
Claim(s) 45, 53
Wu_919 does not explicitly teach
wherein the E-UTRAN attach procedure further comprises one or more of at least one: 
international mobile subscriber identity;
	globally unique temporary identifier;
	globally unique temporary identifier type;
	last visited tracking area identifier;
	user equipment core network capability;
	user equipment-specific discontinuous reception parameters; and
	attach type.
However in a similar endeavor, TS 23.401 teaches
wherein the E-UTRAN attach procedure further comprises one or more of at least one:
international mobile subscriber identity; a UE configured to perform Attach with IMSI at PLMN change (see TS 24.368 [69]) shall identify itself by its IMSI instead of any stored temporary identifier IMSI shall be included if the UE does not have a valid GUTI or a valid P TMSI available, or if the UE is configured to perform Attach with IMSI at PLMN change and is accessing a new PLMN <Section: 5.3.1-5.3.2>
	globally unique temporary identifier; The UE initiates the Attach procedure by the transmission, to the eNodeB, of an Attach Request (IMSI or old GUTI, Old GUTI type, last visited TAI (if available) <Section: 5.3.1-5.3.2>
	globally unique temporary identifier type; The UE initiates the Attach procedure by the transmission, to the eNodeB, of an Attach Request (IMSI or old GUTI, Old GUTI type, last visited TAI (if available) <Section: 5.3.1-5.3.2>
	last visited tracking area identifier; The UE initiates the Attach procedure by the transmission, to the eNodeB, of an Attach Request (IMSI or old GUTI, Old GUTI type, last visited TAI (if available) <Section: 5.3.1-5.3.2>
	user equipment core network capability; UE Core Network Capability <Section: 5.3.1-5.3.2>
	user equipment-specific discontinuous reception parameters; and UE Specific DRX parameters <Section: 5.3.1-5.3.2>
	attach type. Attach Type <Section: 5.3.1-5.3.2>
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919 and Tang_215 with the embodiment(s) disclosed by TS 23.401. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP technical specifications and protocols.
Claim(s) 46, 54
Wu_919 does not explicitly teach
wherein the E-UTRAN attach procedure further comprises one or more of at least one: 
non-access stratum (NAS) sequence number;
	NAS-medium access control (MAC);
	packet temporary mobile subscriber identity signature;
	voice domain preference;
	user equipment usage setting; and
	mobile station (MS) network capability.
However in a similar endeavor, TS 23.401 teaches
wherein the E-UTRAN attach procedure further comprises one or more of at least one:  
non-access stratum (NAS) sequence number; <Section: 5.3.2>
	NAS-medium access control (MAC); <Section: 5.3.2>
	packet temporary mobile subscriber identity signature; <Section: 5.3.2>
	voice domain preference; <Section: 5.3.2>
	user equipment usage setting; and <Section: 5.3.2>
	mobile station (MS) network capability. <Section: 5.3.2>
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919 and Tang_215 with the embodiment(s) disclosed by TS 23.401. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP technical specifications and protocols.

Claim(s) 48, 55
Wu_919 teaches
transmitting, by a network entity, at least one user equipment capability inquiry to a user equipment; and network node sends, to the UE, a UE CAPABILITY ENQUIRY message  <para. 0033, 0035; Abstract>.
	in response to transmitting the at least one user equipment capability inquiry, receiving, by the network entity, from the user equipment at least one indication of at least one capability of the user equipment In response to receiving the UE CAPABILITY ENQUIRY , the UE sends the network node a UE CAPABILITY INFORMATION  message such as 'UECapabilityInformation' <FIG(s). 5; para. 0033, 0035, 0042; Abstract>.
	wherein the receiving is performed during an evolved universal terrestrial radio access network (E-UTRAN) attach procedure, and  In one embodiment the UE capability information is transmitted in an attach procedures. Further, embodiments are applicable to an E-UTRAN environment. Accordingly the attached procedure is considered an E-UTRAN type procedure.  <FIG(s). 5; para. 0005, 0043; Background>.
Wu_919 does not explicitly teach
at least one indication of at least one capability of the user equipment associated with voice over a specified kind of internet protocol connection by providing user equipment capability information including at least one indication of voice over high speed packet access capability
the E-UTRAN attach procedure comprises at least one evolved packet system (EPS) session management message container comprising one or more of at least one: 
request type;
packet data network type; 
protocol configuration option; and 
ciphered options transfer flag
the E-UTRAN attach procedure further comprises a single radio voice call continuity parameter associated with the transmitted at least one indication of at least one capability of the user equipment, and
the E-UTRAN attach procedure further comprises one or more of: 
key set identifier; and
	voice over high speed packet access indication. 
However in a similar endeavor, Tang_215 teaches
at least one indication of at least one capability of the user equipment associated with a specified kind of internet protocol connection by providing user equipment capability information including at least one indication high speed packet access capability. UE capability indication includes whether UE supports radio high-speed packet data access. For example, a "CS over HSPA/HSPA+ Capability" IE is added into the existing UE Radio Access Capability Extension IE. <FIG(s). 5, 6; para. 0091-0092, 0094-0097, 0099, 0113>.
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919 with the embodiment(s) disclosed by Tang_215. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method for bearing CS-domain service data over radio bearer and/or bridge HSPA technology with CS-domain services. See Background and para. 0010.
As discussed above Wu_919 in view of Tang_215 an E-UTRAN attach procedure further comprises one or more of an indication and high speed packet access capability but does not disclose particularly a voice over type of high speed packet access indication/capability.
However in a similar endeavor, TS 23.401 teaches
the E-UTRAN attach procedure comprises at least one evolved packet system (EPS) session management message container comprising one or more of at least one:  < TS23.401@Section: 5.3.2-5.3.3 >
request type:  Request Type <TS23.401@Section: 5.3.2-5.3.3 >
packet data network type; PDN type < TS23.401@Section: 5.3.2-5.3.3 >
protocol configuration option; and Protocol Configuration Options < TS23.401@Section: 5.3.2-5.3.3 >
ciphered options transfer flag, and Ciphered Options Transfer Flag PDN type < TS23.401@Section: 5.3.2-5.3.3 >
the E-UTRAN attach procedure further comprises a single radio voice call continuity parameter, During the Initial Attach procedure, if the MME supports SRVCC the MME informs the HSS with the UE SRVCC capability. < TS23.401@Section: 5.3.2-5.3.3 >
the E-UTRAN attach procedure further comprises one or more of: 
key set identifier; KSIASME < TS 23.401@ Section: 5.3.2-5.3.3 >
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919 and Tang_215 with the embodiment(s) disclosed by TS 23.401. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP technical specifications and protocols. 
However in a similar endeavor, TS 23.216 teaches
a single radio voice call continuity parameter associated with the transmitted at least one indication of at least one capability of the user equipment SRVCC UE includes the SRVCC capability indication as part of the "UE Network Capability" in the Attach Request message, which is transmitted by the UE during attach request. Note: TS 23.216 incorporates the attach procedures of TS 23.401 (“E-UTRAN attach or emergency attach procedure for 3GPP2 SRVCC UE is performed as defined in TS 23.401 [2] with the following additions:” See reference made in 6.1.1) <TS 23.216 @ Section: 6.1>
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919, Tang_215 and TS 23.401 with the embodiment(s) disclosed by TS 23.216. One of ordinary skill in the art would have been motivated to make this modification in order to be in accordance with 3GPP technical specifications and protocols. 
However in a similar endeavor, Flore _752 teaches
a voice over type of high speed packet access capability VoIP for HSPA <FIG(s). 2; para. 0044-0045, 0048-0049, 0058>.
At the time of the claimed invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Wu_919, Tang_215, TS 23.401, and TS 23.216 with the embodiment(s) disclosed by Flore _752. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved techniques for maintaining call continuity. See para. 0009.

Relevant Cited References
US20120224564
3GPP TS 23.401 V11.0.0;2011-12
3GPP TS 23.216 V11.3.0; 2011-12

Examiner’s Notes
While the Examiner notes there are five references in the USC103 rejections herein, however the Examiner views TS 23.401 (NPL: 3GPP TS 23.401 V11.0.0;2011-12) and (NPL: 3GPP TS 23.216 V11.3.0; 2011-12) to effectively be a single reference in consideration of obviousness to combination analysis. This is particularly true in that 3GPP TS 23.216 incorporates 3GPP TS 23.401 by reference and is simply adding additional features to the procedures of 3GPP TS 23.401. Further, 3GPP TS documents generally can be considered a single reference source as it is known in the industry that 3GPP TS documents are considered a collaborative, collective body of documents that define a 3GPP standard and are separated into different documents for logistical and organizing purposes but can effectively be considered a single reference. 
Further note that Wu_919 could be potentially be replaced with 3GPP TS 36.331 (which is the TS  the instant Specification refers to support corresponding subject matter) which teaches the protocols on UE CAPABILITY ENQUIRY and UE CAPABILITY INFORMATION. This hypothetical replacement would reduce the rejections to the independent claims by an effective three references. 
In the interest is furthering prosecution, the Examiner offers these further comments:
The claims include limitations that are effectively copied from prior art 3GPP TS documents - 3GPP TS documents (dated as late as 2011, which is prior to the instant application’s priority date) disclosing a UE transmitting HSPA capability information and SRVCC capability to a RAN in an E-TRAN attach procedure including the claimed EPS container and claimed KSI. The only difference is that the claimed capability information includes voHSPA capability information. In other words, the Examiner views the claimed invention as effectively well-known prior art 3GPP protocols procedures with the caveat that UECapabilityInformation includes voHSPA capability information. The Examiner views this as obvious in view of at least Flore _752 which discloses voHSPA capability information. 
This is particularly true in that the claimed voHSPA capability information is not used or interpreted in any meaningful way nor is there any special way in which this voHSPA capability information is communicated. A broadest reasonable interpretation includes that the voHSPA capability information is simply deleted or not used after the claimed attachment procedure occurs; it effectively has very little patentable weight.
The claim is directed to including information, that happens to be voHSPA capability indication, into capability information (UECapabilityInformation).  You could switch out “voHSPA capability/indication” with any other type of capability information (e.g., video HSPA capability or sleep mode capability support) and the claim effectively would be unchanged, which demonstrates how insignificant the capability information is particularly voHSPA capability information is.
Generally, it will not be helpful to further amendment the claims with features from prior art 3GPP standards into the claims. The Examiner will likely add the corresponding 3GPP TS document to the current rejection to anticipate newly added features from prior art 3GPP standards and, as discussed above, the Examiner regards 3GPP TS documents as effectively a single reference with regards to “obvious to combine” considerations. 

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415